

DELTATHREE, INC.
 
2009 STOCK INCENTIVE PLAN


RESTRICTED STOCK AWARD
102 CAPITAL GAINS TRACK GRANT
UNDER SECTION 102(B)(2) OF THE ISRAELI INCOME TAX ORDINANCE
 
This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated as of
_________________ (the “Grant Date”), is delivered by deltathree, Inc. (the
“Company”) to _______________ (the “Participant”).  Capitalized terms used
herein and not otherwise defined herein have the meaning given to them in the
Plan (as defined below).
 
WHEREAS, the Company maintains the deltathree, Inc. 2009 Stock Incentive Plan
including Appendix A – Israeli Participants thereto (the “Plan”) for the benefit
of its and its Affiliates’ employees, directors, and consultants;
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties to this Agreement, intending to be legally bound, hereby
agree as follows:
 
1.           Grant of Restricted Stock.  Subject to the terms and conditions set
forth in this Agreement and in the Plan, the Company hereby grants an aggregate
of ___________ shares of Stock (the “Shares”) for the benefit of the
Participant.  The Shares will be registered in the name of [__________] (the
“Trustee”), who will serve as the trustee pursuant to the Trust Agreement
entered into between the Company and the Trustee (the “Trust Agreement”), to the
extent required by law to qualify under Section 102 for the benefit of the
Participant.  Participant shall be required to comply with the ITO, the Rules,
and the terms and conditions of the Trust Agreement. The Trustee will hold the
Shares for the Required Holding Period, as set forth in Appendix A to the
Plan.  The Participant hereby undertakes to release the Trustee from any
liability in respect of any action or decision duly taken by the Trustee (except
for any such actions or decisions taken in gross negligence or willful
misconduct) in relation to the Plan or any share of Stock granted to him
thereunder. The Participant hereby confirms that he shall execute any and all
documents which the Company or the Trustee may reasonably determine to be
necessary in order to comply with the ITO and the Rules. All Shares issued
hereunder will be deemed issued to the Participant as fully paid and
nonassessable shares.  The Company shall pay any applicable stock transfer taxes
imposed upon the issuance of the Shares to the Participant hereunder.

 
 

--------------------------------------------------------------------------------

 
 
2.           Vesting of Shares.   Subject to the provisions of this Agreement
and the Participant’s continuous Service to the Company or its Affiliates, the
Shares shall vest in accordance with the following schedule:
 
Date
 
Number of Shares Vested
         
First anniversary of the Grant Date
    25 %          
Second anniversary of the Grant Date
    25 %          
Third anniversary of the Grant Date
    25 %          
Fourth anniversary of the Grant Date
    25 %

 
For purposes of this Agreement, the term “vest” shall mean, with respect to any
Shares, that such Shares are no longer subject to forfeiture to the Company
pursuant to Section 3 below.  Shares that have not vested are deemed “Restricted
Shares.”  If the Participant would become vested in a fraction of a Share, such
Share shall not vest until the Participant becomes vested in the entire Share.
 
3.           Termination of Service; Forfeiture of Shares.  Vesting shall cease
upon the date of termination of the Participant’s Service for any reason,
including death or Disability.  Any unvested Restricted Shares held by or on
behalf of the Participant at the time of such termination of Service shall
immediately be forfeited and deemed reconveyed to the Company, and the Company
shall thereafter be the legal and beneficial owner of the Restricted Shares and
shall have all rights and interest in or related thereto without further action
by the Participant.
 
4.           Escrow of Stock; Rights as Stockholder.
 
(a)          At the sole discretion of the Committee, and subject to the terms
of this Section 4, the Shares may be issued in either (i) certificated form, or
(ii) uncertificated form, with the Shares recorded in the name of the Trustee
for the benefit of the Participant in the books and records of the Company’s
transfer agent with appropriate notations to the extent that the Shares remain
subject to the restrictions set forth in this Agreement.
 
(b)          For purposes of facilitating the enforcement of the provisions of
this Agreement, the Participant agrees, if so requested by the Company,
immediately upon receipt of any certificate(s) for the Restricted Shares or
deposit with the Trustee, to deliver such certificate(s), together with an
assignment separate from certificate, executed in blank by the Participant and
the Participant’s spouse (if required for transfer) with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Restricted Shares have not
vested pursuant to the vesting schedule set forth in Section 2, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Agreement in accordance with the terms hereof.

 
2

--------------------------------------------------------------------------------

 
 
(c)          The Participant hereby acknowledges that the appointment of the
Secretary or Assistant Secretary of the Company (or their designee, including
the Trustee) as escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable.  The
Participant agrees that if the Restricted Shares are held electronically in a
book entry system maintained by the Company’s transfer agent or other third
party, the terms and conditions of this Section 4 applicable to certificated
Restricted Shares will apply with the same force and effect to such electronic
method for holding the Restricted Shares.  The Participant agrees that such
escrow holder shall not be liable to any party hereto (or to any other party)
for any actions or omissions unless such escrow holder is grossly negligent
relative thereto.  The escrow holder may rely upon any letter, notice or other
document executed by any signature purported to be genuine and may resign at any
time.
 
(d)          Certificates representing Shares issued pursuant to this Agreement
shall, until all restrictions on transfer imposed pursuant to this Agreement
lapse or shall have been removed and new certificates are issued, bear the
following legend (or such other similar or additional legends as shall be
determined by the Committee):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AWARD AGREEMENT BY AND BETWEEN DELTATHREE, INC. AND THE
REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH AGREEMENT.”
 
(e)          Except as otherwise provided herein and subject to the restrictions
contained herein, the Participant shall have all the rights of a stockholder
with respect to the Shares, including the right to vote the Shares and the right
to receive any cash or stock dividends paid to or made with respect to the
Shares, subject to the terms of the Plan and the requirement of Section 102.
 
5.           Change of Control or Other Transaction.  In the event of a
Transaction (as defined in the Plan), there will not be any acceleration of
vesting or release of restrictions with respect to the Restricted Shares unless
otherwise determined by the Committee.  The provisions of the Plan applicable to
a Transaction or a Change of Control (each as defined in the Plan) shall apply
to the Shares, and, in the event of a Transaction or Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.

 
3

--------------------------------------------------------------------------------

 
 
6.           Taxes.
 
(a)          The Company, its affiliates or the Trustee will withhold a portion
of the Shares that have an aggregate market value sufficient to pay the minimum
federal, state and local income, employment and any other applicable taxes
required to be withheld with respect to the Shares.  No fractional Shares will
be withheld or issued pursuant to the grant of the Shares; unless determined
otherwise by the Company, any additional withholding necessary in lieu of such
fractional shares will be effected by the Company, its affiliates or the Trustee
through a deduction in the Participant’s paycheck or through direct payment by
the Participant to the Company in the form of cash, check or other cash
equivalent.  In lieu of withholding any Shares the Company, its affiliates
and/or the Trustee may, in its discretion, require the Participant to pay an
amount necessary to pay the applicable taxes directly to the Company in the form
of cash, check or other cash equivalent, and/or may withhold an amount necessary
to pay the applicable taxes from the Participant’s paycheck.  In the event the
withholding requirements are not satisfied through the withholding of Shares
(or, through the Participant’s paycheck or direct payment, as indicated above),
no Restricted Shares will be granted or released to the Participant (or his or
her estate) unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Participant with respect to the payment of any
income and other taxes which the Company determines must be withheld or
collected with respect to such Shares.  In addition and to the maximum extent
permitted by law, the Company, its affiliates or the Trustee has the right to
withhold without notice from salary or other amounts payable to the Participant
cash in an amount sufficient to satisfy any tax withholding obligations that
cannot be satisfied through the withholding of otherwise deliverable Shares. By
accepting the Award, the Participant expressly consents to the withholding of
Shares and to any cash or Share withholding as provided for in this Section
6.  All income and other taxes related to the Shares are the sole responsibility
of the Participant.
 
(b)          To the extent applicable, this Agreement and the Award are intended
to be exempt from the provisions of Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder, as
providing for the transfer of restricted property as described in Section
1.409A-l(b)(6) of the Department of Treasury regulations. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Committee
determines that the Award may be subject to Section 409A of the Code, the
Committee may adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (i) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance and in order to avoid the application of
penalty taxes under Section 409A of the Code.
 
7.           Grant Subject to Plan Provisions.  The grant of the Shares
hereunder is made pursuant to the Plan, the terms of which are incorporated
herein by reference, and in all respects shall be interpreted in accordance with
the Plan.  The grant of the Shares and this Agreement are subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the shares of Stock, (iii) changes in capitalization
of the Company, and (iv) other requirements of applicable law.  The Committee
shall have the authority to interpret and construe this Agreement pursuant to
the terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.  By accepting this grant, the Participant agrees to be bound
by the terms of the Plan and this Agreement and that all decisions and
determinations of the Committee with respect to the Agreement shall be final and
binding on the Participant and the Participant’s beneficiaries.

 
4

--------------------------------------------------------------------------------

 
 
8.           Restrictions on Sale or Transfer of Shares.
 
(a)          Except as otherwise provided in the Plan, prior to the date that
the Shares become vested pursuant to the vesting schedule set forth in Section 2
and subject to the restrictions and requirements of Section 102, the Shares
shall not be transferable, and neither the Shares nor any interest therein may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution.  Any attempt to
transfer Shares in violation of this Section 8 will be null and void and will be
disregarded.
 
(b)          In order to ensure compliance with the restrictions on transfer set
forth in this Agreement or the Plan, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.  The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.  The Participant
understands and agrees that the Company shall cause legends reflecting the
restrictions set forth in this Agreement to be placed upon any certificate(s)
evidencing ownership of the Shares together with any other legends that may be
required by the Company or under the Securities Act or the laws of any
applicable state or other jurisdiction.
 
(c)          As a condition to receive the Shares, the Participant agrees to be
bound by the Company’s policies regarding the limitations on the transfer of the
Shares, and understands that there may be certain times during the year that the
Participant will be prohibited from selling, transferring, pledging, donating,
assigning, mortgaging, hypothecating or otherwise encumbering the Shares.
 
9.           No Employment or Other Rights.  The grant of the Shares shall not
confer upon the Participant any right to be retained in the Service of the
Company or any Affiliate and shall not interfere in any way with the right of
the Company or the applicable Affiliate to terminate the Participant’s Service
at any time.  The right of the Company and any applicable Affiliate to terminate
at will the Participant’s Service at any time for any reason is specifically
reserved.
 
10.           Assignment and Transfers.  The rights and protections of the
Company hereunder shall extend to any successors or assigns of the Company and
to any Affiliate.  This Agreement may be assigned by the Company without the
Participant’s consent.
 
11.           Effect on Other Benefits.  The value of Shares granted hereunder
shall not be considered eligible earnings for purposes of any other plans
maintained by the Company or any other Affiliate, and such value shall not be
considered part of the Participant’s compensation for purposes of determining or
calculating other benefits that are based on compensation, such as life
insurance.

 
5

--------------------------------------------------------------------------------

 
 
12.           Applicable Law.  The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof.
 
13.           Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the Board, Attn: General Counsel at
the Company’s corporate headquarters, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll
records of the Company or the applicable Affiliate, or to such other address as
the Participant may designate to the Company or the applicable Affiliate in
writing.  Any notice shall be delivered by hand, sent by facsimile or enclosed
in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.
 
14.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but both of which
together shall constitute one and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Participant has executed this
Agreement, effective as of the Grant Date.


DELTATHREE, INC.
   
By:
 
Name:
 
Title:
 

 
I hereby accept the grant of the Shares described in this Agreement, and I agree
to be bound by the terms of the Plan and this Agreement, as well as Section 102
and the Rules promulgated in connection therewith, and the Trust Agreement.
Furthermore, I agree that the Shares will be issued to and in the name of the
Trustee to hold on my behalf, pursuant to the terms of the ITO, the Rules and
the Trust Agreement.  In addition, I confirm that I am familiar with the terms
and provisions of Section 102, particularly the Capital Gains Track described in
subsection (b)(2) thereof, and agree that I will not require the Trustee to
release to me or to sell the Shares to a third party, during the Restricted
Holding Period, unless permitted to do so by applicable law. I hereby further
agree that all of the decisions and determinations of the Committee shall be
final and binding.


Participant:
 

Date:
 

 
 
7

--------------------------------------------------------------------------------

 